internal_revenue_service number release date index number ---------------------------- ----------------------------- -------------------------------------- ----------------------- ----------------------------------- - - department of the treasury washington dc person to contact ------------------ id no ------------- telephone number --------------------- refer reply to cc te_ge eo2 - plr-132322-03 date date ------- ---------- ------------------------- --------------------------------------- legend hospital ----------------------------------------------------- city year state statute a day dear ----------------- this is in reply to a letter dated date requesting a ruling that hospital may be treated as an integral part of city for federal_income_tax purposes and that charitable_contributions made to hospital for public purposes are deductible under sec_170 -------------------------- --------------------- facts pursuant to statute a hospital is governed by a board_of nine trustees the city property was donated to city by a private individual in year for the purpose of establishing a city hospital the procedure for the donation of property to a city for this purpose is governed by state statute a the terms of the deed by which the donation was made included certain restrictions imposed by the donor pursuant to statute a when property is donated to a city for the purpose of establishing a city hospital the city is directed to immediately name a board_of trustees and vest title in the trustees to hold and control according to the terms of the bequest in a decision dated day the district_court of state modified some of the terms of the deed to bring it into harmony with the statutory guidelines commission has the power to change the number of trustees on the board and has done so twice changing the number of trustees from five to seven and from seven to nine all of the members of the board_of trustees are appointed by the mayor of city subject_to the approval of the city commissioners the board members are considered city officials their term of office is described in statute a board meetings are public meetings subject_to the state open meeting statute the hospital facilities and the property on which the facilities are located were donated to city however city’s control respecting the operation and management of the hospital is vested in the board the original deed conveying the property to city requires that plans for changes or improvements in the buildings or the real_property must be submitted to the mayor and commissioners of city for their approval the annual budget and audit of hospital are filed with city for review by the city commission offsetting the expenses of its healthcare operations no part of the net_earnings of hospital inures to the benefit of any private person hospital’s annual operating income comes primarily from hospital operations and charitable_contributions city can levy taxes for the purpose of equipping maintaining operating and improving hospital it can also issue bonds for the purpose of hospital construction within and outside of city since the hospital was acquired by donation in year several additions and renovations have been made to the hospital facilities and some adjoining real_estate has been purchased city has contributed cash funds for these projects in addition the city has issued both revenue bonds and general obligation bonds to pay for renovation and construction projects carried out by hospital all revenue of hospital derived from hospital operations is applied solely toward law and analysis integral part generally if income is earned by an enterprise that is an integral part of a state or political_subdivision of a state that income is not taxable in the absence of specific in 308_fsupp_761 d md in state of michigan and 40_f3d_817 statutory authorization to tax that income see revrul_87_2 1987_1_cb_18 revrul_71_131 1971_1_cb_28 revrul_71_132 1971_1_cb_29 rev’d on other grounds 400_us_4 mssic the state of maryland formed a corporation to insure the customer accounts of state chartered savings and loan associations under mssic’s charter the full faith and credit of the state was not pledged for mssic’s obligations only three of eleven directors were selected by state officials the district_court rejected mssic’s claim of intergovernmental tax immunity because the state made no financial contribution to mssic and had no present_interest in the income of mssic thus the imposition of an income_tax on mssic would not burden the state of maryland although the supreme court reversed the lower court on other grounds it agreed with the lower court’s analysis about the treatment of state created enterprises 6th cir rev’g 802_fsupp_120 w d mich the court held that the investment_income of the michigan education trust met was not subject_to current taxation under sec_11 the court’s opinion is internally inconsistent because it concludes that met qualifies as a political_subdivision of the state of michigan id pincite that met is in a broad sense a municipal corporation id pincite and that met is in any event an integral part of the state of michigan id pincite moreover the court’s reliance on the factors listed in revrul_57_128 1957_1_cb_311 to reach its conclusion is misplaced the revenue_ruling applies to entities that are separate from the state the factors in the revenue_ruling do not determine whether an enterprise is considered to be a separate_entity or an integral part of the state sec_301_7701-1 et seq of the procedure and administration regulations the co-called check-the-box_regulations support the position that an entity that is recognized as separate from a state or political_subdivision for local law purposes may still be an integral part of that state political_subdivision sec_301_7701-1 provides in part that an entity formed under local law is not always recognized as a separate_entity for federal tax purposes for example an organization wholly owned by a state is not recognized as a separate_entity for federal tax purposes if it is an integral part of the state necessary to consider all of the facts and circumstances including the state’s degree of control_over the enterprise and the state’s financial commitment to the enterprise donated to the city for the purpose of establishing a city hospital is governed by state city has substantial control_over hospital the management of a hospital in determining whether an enterprise is an integral part of the state it is sec_170 of the code states that the term charitable_contribution sec_170 of the code provides subject_to certain limitations a deduction statute all of the members of the board_of trustees are appointed by the mayor of city subject_to the approval of the city commissioners the annual budget and audit are reviewed annually by the city commission in addition city has made a substantial financial commitment to hospital city contributed the hospital facilities and the land on which the facilities are located in addition city has contributed cash as well as bond proceeds including the proceeds from general obligation bonds for the acquisition of additional land and the construction and renovation of the hospital facilities accordingly we conclude that hospital is an integral part of city that hospital’s income is not subject_to federal_income_tax and that hospital is not required to file an annual federal_income_tax return sec_170 for contributions or gifts to or for_the_use_of organizations described in sec_170 payment of which is made within the taxable_year includes a contribution or gift to or for_the_use_of a state a possession_of_the_united_states any political_subdivision of a state or any possession_of_the_united_states or the district of columbia but only if the contribution is made for exclusively public purposes or for_the_use_of hospital are to or for_the_use_of an entity described in sec_170 accordingly contributions or gifts to or for_the_use_of hospital are to or for_the_use_of city and provided they are made for exclusively public purposes are generally deductible under sec_170 to the extent otherwise allowed by sec_170 hospital is an integral part of city charitable_contributions to hospital are deductible by the donors to the extent provided by sec_170 of the code tax consequences of any particular transaction except as specifically provided otherwise no opinion is expressed on the federal in this case because hospital is an integral part of city contributions or gifts to conclusions this ruling is directed only to the taxpayer who requested it sec_6110 ___________________________ barbara beckman assistant to the chief branch exempt_organizations division counsel associate chief_counsel tax exempt and government entities sincerely provides that this ruling may not be used or cited as precedent enclosures copy of this letter copy for sec_6110 purposes cc -------------------------------------------------------------------------- --------- ----------------------------------- -------------------------------------- --------------------------------- --------------------- ----------------------------------------- ---------------------------
